Citation Nr: 0025437	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  96-32 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a left ankle fracture, currently rated 30 
percent disabling.

2.  Entitlement to secondary service connection for back and 
right knee disabilities.

3.  Entitlement to a total compensation rating based on 
individual unemployability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to January 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1995 RO decision that denied an increase in a 
30 percent rating for a service-connected left ankle 
disorder, denied secondary service connection for back and 
right knee conditions (claimed to be due to the service-
connected left ankle disorder), and denied a total 
compensation rating based on individual unemployability.


FINDINGS OF FACT

1.  Postoperative residuals of a left ankle fracture are 
manifested by surgical fusion (arthrodesis or ankylosis) of 
the ankle in the neutral position; there is no nonunion of 
the tibia-fibula; and the impairment does not exceed that of 
malunion of the tibia-fibula with marked ankle impairment.

2.  The veteran's back disability began many years after 
service and was not caused or worsened by his service-
connected left ankle condition.

3.  The veteran's right knee disability began many years 
after service and was not caused or worsened by his service-
connected left ankle condition.

4.  The veteran's only service-connected disability is the 
left ankle condition (rated 30 percent); he has a high school 
education with additional training in accounting; he has work 
experience as a mail handler, house cleaner, and meat cutter; 
he last worked in the 1980s; and his service-connected left 
ankle disability does not preclude substantially gainful 
employment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
postoperative residuals of a left ankle fracture have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262, 5270 (1999).

2.  The veteran's back disability is not proximately due to 
or the result of his service-connected left ankle disability.  
38 C.F.R. § 3.310 (1999).  

3.  The veteran's right knee disability is not proximately 
due to or the result of his service-connected left ankle 
disability.  38 C.F.R. § 3.310 (1999).

4.  The requirements for a total compensation rating based on 
individual unemployability rating have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served in the U.S. Marine Corps from May 1973 to 
January 1975.  After he sustained a left ankle injury in boot 
camp, he had continued pain with walking.  A medical 
evaluation board recommended discharge from service for 
conditions which included synostosis of the left tibia-
fibula.  His service medical records show no findings of a 
back or right knee disability.

On a February 1975 VA examination of the left ankle, the 
veteran's gait was normal.  The diagnoses were no evidence of 
thrombophlebitis in the left lower extremity, and residuals 
of a fracture of the distal left fibula.  There were no 
findings relative to the back or right knee.

In May 1975 the RO granted service connection and a 
noncompensable rating for synostosis of the left ankle, 
residual of a fracture of the distal fibula.

The veteran was admitted to a VA Medical Center (VAMC) in 
September 1975 for increasing left ankle pain.  Examination 
was normal except for tenderness over the left ankle.  A bone 
survey during the admission included the lumbosacral spine, 
thoracic spine, cervical spine, skull, pelvis, femurs and 
humeri.  Aside from a small sclerotic island in the distal 
right femur, no abnormalities were seen.  The veteran 
underwent excision of a left distal tibial mass and Silastic 
interposition membrane placement. 

In February 1976 the RO increased the rating for the 
veteran's service-connected left ankle disorder to 10 
percent.

The veteran continued to have left ankle pain, and underwent 
additional surgical procedures for relief of his symptoms at 
VAMCs in 1977 and 1981.  The rating for his left ankle 
condition was increased to 20 percent by a 1982 RO decision.  
In November 1983 he underwent a triple arthrodesis (fusion) 
of the left ankle joint at a VAMC.

The veteran was admitted to the Hospital of the University of 
Pennsylvania in March 1987 after bone studies showed nonunion 
of the talonavicular bone.  He underwent an iliac crest bone 
grafting to the left talonavicular bone.  

On a July 1987 VA examination, it was noted that that he 
walked with a left leg limp, with full weight bearing, and 
used a cane for walking.  

VA outpatient treatment records through the late 1980s show 
numerous visits to the orthopedic clinic primarily for 
follow-up for his left ankle condition.  In February 1988 he 
was seen at a VA outpatient clinic for complaints of pain in 
his left ankle and right knee.  He was sent for X-rays, and 
the diagnoses were status post fusion of the left ankle and 
degenerative joint disease of the right knee.  In June 1988 
there was an assessment of probable return of left ankle 
tumor and questionable osteoarthritis of the right knee 
secondary to increased weight bearing.  The records contain 
no suggestion of any low back problems.  

On an October 1988 orthopedic evaluation, M. Jaffari, M.D., 
remarked that the veteran developed aching and pain in his 
right knee in May 1988.  The veteran said he had the knee 
aspirated and he had been treated with painkillers.  The 
doctor said the veteran reported pain with long distance 
walking and walking up and down steps.  The veteran walked 
with a normal gait and without marked deviation of gait, but 
there was minimal change due to the left ankle fusion.  The 
doctor concluded that the veteran had arthrodesis of the left 
ankle and had developed right knee pain.  X-rays disclosed 
slight osteoarthritis of the right knee, but rheumatoid 
arthritis could not be ruled out.  

In a November 1988 decision, the Board granted an increased 
rating of 30 percent for the veteran's service-connected left 
ankle disability.

The veteran filed a claim for an increased rating for his 
service-connected left ankle condition and for service 
connection for a right knee condition in February 1993.

The veteran was seen at a VA outpatient clinic in April 1993 
for complaints of pain and cramping of the right knee and 
ankle.  He reported that he had had right knee and back pain 
for 6 months.  In May 1993 there was an impression of 
degenerative joint disease of the right knee likely secondary 
to increased dependence on right lower extremity due to his 
ankle pain and disability.  In December 1993 he was seen at 
the VA outpatient clinic for complaints of low back pain for 
several weeks.  A prescription was given for a back brace.  
In March 1994 there was an impression of mechanical low back 
pain.  

The veteran filed a claim for a total compensation rating 
based on individual unemployability and for secondary service 
connection for a low back condition in March 1994.  

The veteran was seen at a VA outpatient clinic in March 1994 
for complaints of pain in the low back and left knee.  The 
impressions included mechanical low back pain and 
chondromalacia of the right patella.  In June 1994 he was 
again seen for low back pain.  It was reported that this was 
an acute episode of a chronic condition usually relieved by 
medication.  He said the back pain began after he picked up a 
heavy bag.  The impression was paraspinal muscle strain. 

In May 1994 the veteran submitted May and August 1993 letters 
from a personnel specialist at the U.S. Postal Service who 
reported that a review of the veteran's medical records and 
an evaluation by a medical officer had resulted in a 
determination that the veteran's was prevented from working 
because his left ankle condition was not compatible with the 
strenuous activities required for a mail handler, which 
required heavy lifting, pushing, pulling, repetitive 
stretching, and reaching.  

In a June 1994 formal application for a total compensation 
rating based on individual unemployability, the veteran 
indicated that he had completed high school and had had some 
additional training in accounting.  He reported that he 
became too disabled to work in 1987 (when he last worked for 
1 month as a mail handler).  He listed other work experience 
as a house cleaner and a meat cutter. 

The veteran was seen at a VA outpatient clinic in December 
1994 for complaints of left ankle pain.  He said he did not 
recall improved symptoms or pain free intervals following his 
left ankle surgeries.  He said he had had low back pain and 
right knee pain for the last 1-2 years and that the pain had 
been increasing while favoring his left lower extremity.  The 
impressions included chronic left ankle pain with new 
pain/night pain, patellofemoral arthritis, and mechanical low 
back pain with likely degenerative changes.  

At a May 1995 VA orthopedic examination, the examiner 
reported that the veteran had a weak and cane assisted gait.  
The veteran complained of right knee pain, which he said 
began after years of favoring his left ankle.  It was 
reported that he had low back pain secondary to his poor 
gait.  Examination showed the left ankle was fixed in the 
neutral position, with 0 degrees of dorsiflexion and 0 
degrees of plantar flexion.  He had 3 well-healed scars of 
the left ankle region.  The ankle was mildly tender.  The 
diagnoses included residual left ankle sprain, postoperative; 
right knee strain; lumbosacral strain and degenerative joint 
disease; and bilateral plantar fasciitis of the feet.

In July 1996 a VA counseling psychologist stated that the 
veteran was beginning to have increased symptoms including 
swelling of the right leg and low back pain.  It was reported 
that that the veteran took medications for pain and went to a 
VAMC at least monthly.  It was held that the veteran was 
medically infeasible for vocational rehabilitation benefits 
due to his disabilities.  It was noted that he had not worked 
since 1985.  

VA outpatient treatment records show the veteran was seen in 
October 1996 and on later occasions for complaints of right 
knee and low back pain.

The veteran was examined by a VA orthopedic examiner in 
February 1997 for the purpose of determining whether low back 
pain and right knee pain were secondary his service-connected 
left ankle condition.  In a March 1997 redictation of the 
findings from that examination (the initial dictation was 
lost), the doctor noted that the veteran was claiming that 
his degenerative arthritis and weakness of the left ankle 
were causing right knee, right hip, and low back pain.  X-
rays of these areas were unimpressive and showed mild 
degenerative joint disease that symmetric.  The diagnosis was 
mechanical low back pain and mild degenerative arthritis of 
the right knee and hip unrelated to veteran's left ankle 
condition.

In April 1997 copies of medical and administrative records 
from the Social Security Administration (SSA) were submitted.  
These records (some of which are set forth above) show that 
he had been given SSA disability benefits.  Most of the 
medical records considered by the SSA are VA records (some of 
which are set forth above) and show treatment for both 
service-connected and non-service-connected conditions.  

VA outpatient clinic records in 1997 note continuing visits 
for right knee and low back pain.  In October 1997 it was 
reported that the veteran had been on medical for non-insulin 
dependent diabetes mellitus for 1 year.  

The veteran failed to report for a scheduled VA orthopedic 
examination in December 1997; the examination was to 
determine the relationship between his service-connected left 
ankle condition and any right knee or back disability.

Further VA outpatient records to 1999 show treatment for a 
variety of medical conditions, especially diabetes mellitus 
and weight control.  The records also note status post left 
ankle fusion with multiple surgeries years ago, and 
spondylitis of the lumbosacral spine with degenerative joint 
disease and degenerative disc disease.

The veteran testified at a Travel Board hearing in May 2000.  
He discussed the various surgeries he had undergone for his 
service-connected left ankle condition.  He argued that a 
higher rating should be assigned for the left ankle 
condition.  He said he was issued a brace but did not use it 
too often because he mostly stayed at home.  He described his 
back and right knee problems and said he believed they were 
due to his service-connected left ankle condition.  He said 
that over the years doctors had told him such was the case, 
but he could not remember the names of the doctors.  The 
veteran maintained that he could not work due to his service-
connected left ankle condition.  He said he continued to 
receive SSA disability benefits but was not sure of the 
medical conditions leading to such benefits.

II.  Analysis

A.  An increased rating for the left ankle disability 

The veteran's claim for an increase in a 30 percent rating 
for his service-connected left ankle disability is well 
grounded, meaning plausible.  The RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with this claim.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A maximum rating of 20 percent rating may be assigned for 
limitation of motion of an ankle, when marked in degree.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

A rating of 20 percent for ankylosis of the ankle will be 
assigned when the joint is fixed in less than 30 degrees of 
plantar flexion.  A rating of 30 percent for ankylosis of the 
ankle will be assigned when the joint is fixed between 30 and 
40 degrees of plantar flexion or in dorsiflexion between 0 
and 10 degrees.  A 40 percent rating is assigned for 
ankylosis of the ankle when in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees or 
with abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic code 5270.  

The veteran's current 30 percent rating for postoperative 
residuals of a left ankle fracture is under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  This code provides for a 30 
percent rating for impairment of the tibia or fibula, 
involving malunion, with  marked knee or ankle disability.  A 
40 percent ratin under this code requires nonunion of the 
tibia or fibula, with loose motion, requiring a brace.

The evidence shows that the veteran's left ankle is fused in 
the neutral position.  Such position of ankylosis does not 
meet the requirements for a higher 40 percent rating under 
Code 5270.  Even if the veteran uses a brace at times, there 
is no nonunion of the tibia or fibula with loose motion, and 
the requirements for a higher 40 percent rating under Code 
5262 are not met.  Impairment from the left ankle disorder 
does not exceed that found in malunion of the tibia or fibula 
with marked ankle disability, and such is to be rated 30 
percent under Code 5262.

The weight of the evidence demonstrates that the veteran's 
left ankle disability is no more than 30 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Secondary service connection 

The veteran's claims for service connection for a right knee 
and back disabilities are well grounded, meaning plausible.  
The RO has properly developed the evidence to the extent 
possible, and there is no further VA duty to assist the 
veteran with his claim. 38 U.S.C.A. § 5107(a).  In this 
regard, the Board notes that the veteran failed to report for 
a VA examination scheduled to obtain an opinion on any 
relationship between his service-connected left ankle 
condition, and a right knee and back disability.  Veterans 
claiming benefits have an obligation to report for scheduled 
VA examinations.  The duty to assist is not a one-way street, 
and the veteran has not fulfilled his duty to cooperate in 
this matter.  38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. 
Gober, 10 Vet. App. 396 (1997); Olson v. Principi, 3 Vet. 
App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service- connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The first medical evidence of any right knee or back disorder 
is from the late 1980s, many years after the veteran's active 
duty.  The evidence does not suggest nor does the veteran 
allege that service connection for his right knee or back 
condition is warranted on a direct basis.  Rather, he claims 
that an abnormal gait due to his service-connected left ankle 
disorder caused him to develop right knee and back problems.  
There is some medical evidence in support of this contention.  
A June 1988 VA outpatient treatment record shows an 
impression of questionable degenerative arthritis of the 
right knee secondary to increased weight bearing; in May 1993 
a VA doctor reported an impression of degenerative joint 
disease of the right knee likely secondary to increased 
dependence on right lower extremity due to his ankle pain and 
disability; and on a May 1995 VA examination, it was reported 
that the veteran had low back pain secondary to his poor 
gait.  

There is however no other such supporting opinion in the 
extensive treatment records.  On a February 1997 VA 
orthopedic examination, to determine any relationship between 
the service-connected left ankle and non-service-connected 
right knee and back conditions, the examiner said that 
degenerative joint disease of the right knee and mechanical 
low back pain were not related to the service-connected left 
ankle condition.  The examiner recalled the veteran's 
examination (the original dictation of the examination 
findings was lost) and remembered that the veteran had mild 
degenerative joint disease of the right knee symmetrical to 
the other side.  The February 1997 opinion of the VA examiner 
is more probative than the earlier statements that were not 
based on review of the veteran's records.  Moreover, the 
veteran has failed to report for another VA examination on 
the question of the etiology of the back and right knee 
conditions.

The Board concludes that the preponderance of the evidence is 
against the claims for secondary service connection for back 
and right knee conditions.  As the preponderance of the 
evidence is against these claims, the benefit-of-the-doubt 
rule is inapplicable, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

C.  A total compensation rating based on individual 
unemployability 

The veteran has presented a well-grounded claim for a total 
compensation rating based on individual unemployability 
rating within the meaning of 38 U.S.C.A. § 5107(a).  That is, 
he has presented a claim that is not inherently implausible.  
There is no further VA duty to assist the veteran in 
developing facts pertinent to his claim.  Id.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is to be 
given to the veteran's background including his employment 
and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).

The veteran's only service-connected disability is his left 
ankle condition, rated 30 percent.  He does not satisfy the 
percentage rating standards for individual unemployability 
benefits, although consideration to such benefits on an 
extraschedular basis may be given.  The issue is whether his 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  To 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The medical evidence of record reflects significant non-
service-connected conditions, such as back and right knee 
disorders and diabetes.  Impairment from non-service-
connected disorders may not be considered in support of the 
claim for a total compensation rating based on individual 
unemployability rating.  38 C.F.R. §§ 4.14, 4.19.

The veteran completed high school, and he has post-service 
employment experience as a mail handler, house cleaner, and 
meat cutter.  He last worked in the 1980s.  Since then he has 
had extensive treatment for both his service-connected left 
ankle condition as well as non-service-connected conditions.  
He has been awarded SSA disability benefits based on a 
combination of service-connected and non-service-connected 
conditions.

The medical evidence shows the veteran has ankylosis of the 
left ankle, and he maintains that he is unable to work due to 
this service-connected condition (rated 30 percent).  
However, the evidence as a whole does not reflect that he 
cannot work solely due to his only service-connected 
disorder.  He apparently has training in bookkeeping-
accounting, and there is no indication that he would be 
precluded from engaging in employment that did not require 
prolonged walking or standing.  The record shows that the 
determination that he did not qualify for vocational 
rehabilitation was due to non-service-connected disabilities 
as well as his service-connected left ankle condition.  His 
testimony as to his current inability to work also emphasizes 
his non-service-connected back problems, not just his 
service-connected left ankle condition.

While the veteran's service-connected left ankle disability 
may limit him from some forms of work, it does not prevent 
all substantially gainful employment for which he is 
qualified by reason of his education and work experience.  
The 30 percent compensation rating currently assigned for his 
service-connected left ankle condition is recognition that it 
would make it difficult to perform some forms of work, yet 
the evidence fails to show that the left ankle condition 
prevents him from performing the physical and mental acts 
required for employment for which he is qualified.  There are 
no unusual factors which might make his case different from 
similarly rated veterans.  Van Hoose, supra.

In sum, the veteran's service-connected left ankle disability 
does not prevent gainful employment, and the criteria for a 
total compensation rating based on individual unemployability 
are not met.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

An increased rating for postoperative residuals of a left 
ankle fracture is denied.

Secondary service connection for back and right knee 
conditions is denied.

A total compensation rating based on individual 
unemployability is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

